Case 1:20-cv-00857-CFC Document 46 Filed 07/31/20 Page 1 of 7 PageID #: 1137




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

 MANHATTAN TELECOMMUNICATIONS
 CORP., D/B/A METROPOLITAN
 TELECOMMUNICATIONS, A/K/A
 METTEL,

              Plaintiff,                           C.A. No. 20-857-CFC

       v.

 GRANITE TELECOMMUNICATIONS, LLC,

              Defendant.

 PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR COSTS

      Plaintiff   Manhattan     Telecommunications    Corp.,     d/b/a   Metropolitan

Telecommunications, a/k/a MetTel (“MetTel”), in opposition to the Motion of

Defendant Granite Telecommunications, LLC (“Granite”) for costs pursuant to Fed.

R. Civ. P. 41(d), states as follows:

      1.     A decision on Granite’s Motion for Costs must wait until MetTel’s

Motion to Remand is decided. The latter Motion necessarily raises the question of

whether this Court possess subject matter jurisdiction over this dispute. See Steel

Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94–95 (1998).

      2.     If this case is remanded to the Court of Chancery, as MetTel believes is

appropriate, this Court cannot award Granite costs for the previously dismissed
Case 1:20-cv-00857-CFC Document 46 Filed 07/31/20 Page 2 of 7 PageID #: 1138




action. This issue was recently decided as a matter of first impression by the

Eleventh Circuit in Sargeant v. Hall, 951 F.3d 1280 (11th Cir. 2020).

      3.     In Sargeant, the plaintiff filed an action in federal court in Florida,

which he subsequently dismissed voluntarily and without prejudice. Id. at 1281–82.

Shortly thereafter, the plaintiff filed a new action in Florida state court against the

same defendant based on the same alleged wrongful conduct. Id. at 1282. The

defendant then moved for costs in connection with the closed federal court action.

Id. The motion was denied, and the defendant appealed. Id. The Eleventh Circuit

described the sole issue before it as “whether Rule 41(d) applies when a plaintiff

refiles a previously dismissed federal action in state court.” Id.

      4.     The court noted “that there is little case law directly addressing whether

Rule 41(d) costs may be awarded if the second action is filed in state court. It does

not appear that any other circuit has tackled this question, and the handful of district

courts that have reviewed the issue have reached different conclusions.” Id. at 1285

(external citations omitted).

      5.     After a thorough analysis of the text and purpose behind the Rule, the

panel found: “The Federal Rules of Civil Procedure are designed to regulate conduct

in federal court, see Fed. R. Civ. P. 1, so when the second action is filed in state

court, it should be state law which determines whether and to what extent costs

and/or fees should be assessed against the plaintiff.” Id. at 1287. Therefore, “the



                                           2
Case 1:20-cv-00857-CFC Document 46 Filed 07/31/20 Page 3 of 7 PageID #: 1139




better reading of Rule 41(d) is that the motion for costs must be submitted in the

second action, which must have been filed in federal court.” Id. at 1283 (emphasis

added).

      6.     Of particular importance to the current procedural posture of the case

before this Court, the panel specifically declined to address “whether Rule 41(d)

applies where the second action is filed in state court and then successfully removed

to federal court[.]” Id. at 1283 n.2 (emphasis added). The clear implication of this

reservation, and consistent with the court’s holding that a federal court cannot award

costs when the second action is filed in state court, is that a federal court likewise

cannot award costs when the second action is filed in state court and an unsuccessful

removal attempt is made—that is, where the court determines that the original filing

in state court was proper.

      7.     This Court, therefore cannot rule on Granite’s Motion for Costs until it

decides the Motion to Remand. If that Motion is granted, any requests for costs must

be decided by the Court of Chancery based on Delaware state law, not Rule 41(d).

      8.     Should the Court deny the Motion to Remand and rule on the merits of

the Motion for Costs, it should exercise its discretion and deny Granite’s request.

See Fed. R. Civ. P. 41(d) (“[T]he court: (1) may order the plaintiff to pay all or part

of the costs of that previous action; and (2) may stay the proceedings until the

plaintiff has complied.”) (emphasis added).         MetTel’s purpose in filing the



                                          3
Case 1:20-cv-00857-CFC Document 46 Filed 07/31/20 Page 4 of 7 PageID #: 1140




Complaint in the first action in the Court of Chancery, then voluntarily dismissing it

after removal in order to file this action in the Court of Chancery (after revising the

allegations and remedies sought so as to remain in that court), was solely to achieve

a prompt and fair resolution of this dispute. This is neither “forum shopping” nor

“vexatious litigation,” contrary to Granite’s allegations. (See Granite Mot. for Costs

¶¶ 16-19).

      9.     However, should the Court disagree and grant Granite’s Motion, it

should exercise its discretion and deny Granite’s request to stay the action until

MetTel pays any costs awarded. See Fed. R. Civ. P. 41(d). “Rule 41(d) is intended

to confer broad discretion upon federal courts. . . . The rule is permissive in nature

and does not require the issuance of an automatic stay.” Simeone v. First Bank Nat.

Ass’n, 125 F.R.D. 150, 153 (D. Minn. 1989) (citing United Transportation Union v.

Maine Central Railroad Co., 107 F.R.D. 391, 392 (D. Me. 1985)). “The purpose of

the rule is to prevent vexatious suits and to secure the payment of costs.” Id. (citing

Phoenix Canada Oil Co. v. Texaco, Inc., 78 F.R.D. 445, 448 (D. Del. 1978). A

plaintiff’s burden to show that the subsequent lawsuit was not vexatious is

“minimal,” Phoenix Canada Oil, 78 F.R.D. at 449 n.13, and courts in this District

are reluctant to stay a second action brought in good faith. Id. at 448.

      10.    Much like MetTel in this action, the plaintiff in Phoenix Canada Oil

argued that it was not engaging in “vexatious” litigation because it dismissed its first



                                           4
Case 1:20-cv-00857-CFC Document 46 Filed 07/31/20 Page 5 of 7 PageID #: 1141




suit and filed a second action to revise its claims so as to “reach the merits more

quickly and in order to avoid side issues concerning jurisdiction, venue, and

plaintiff’s standing under the antitrust laws.” Id. at 447 (internal quotations omitted).

      11.    The Phoenix Canada Oil court focused on four factors in determining

whether the circumstances merited a stay until costs were paid: “(1) costs had been

assessed by the judge in the prior action; (2) the parties to both actions were the

same; (3) no showing of financial inability was made; (4) the likelihood of plaintiff’s

success in the second suit was small.” Id. at 448. Here, only two of these factors

might suggest a stay is appropriate: MetTel is financially able to pay costs, and the

parties in both actions are the same. Counterbalancing these factors are that no costs

were assessed against MetTel in the prior action, and the likelihood of MetTel’s

success in this action are substantial.

      12.    On balance, and because MetTel is not engaging in “vexatious”

litigation, this Court should exercise its discretion and decline to stay this case until

costs are paid.

      13.    Granite has offered no rationales for ordering a stay other than that there

is no evidence that MetTel cannot pay whatever costs are awarded, and that requests

for stay “are routinely granted.” (Granite Mot. for Costs ¶ 21). In support of this

assertion, Granite cites to a handful of district court cases (all but one unpublished)

in which stays were ordered. Id. In none of those cases did the courts explain their



                                           5
Case 1:20-cv-00857-CFC Document 46 Filed 07/31/20 Page 6 of 7 PageID #: 1142




rationales for ordering a stay. In contrast, the Phoenix Canada Oil court addressed

the issue directly and undertook a reasoned analysis of whether a stay should be

ordered. Using that same analysis, a stay would be inappropriate here.

      14.    MetTel requests that the Court consider one additional factor in

deciding whether a stay should be ordered. In direct contrast to MetTel’s goal of a

obtaining a prompt and fair resolution of this dispute, Granite’s goal in removing

both actions and filing every available motion has been to prevent MetTel from

obtaining discovery of the scope of Granite’s campaign and avoid a prompt and fair

adjudication of the merits of this dispute. Ordering a stay of this action would simply

further Granite’s goal and reward its sharp practices.

                                     Conclusion

      15.    For the foregoing reasons, this Court should refrain from ruling on

Granite’s Motion for Costs until after the Motion for Remand has been decided. If

the Motion for Remand is denied, this Court should deny Granite’s Motion for Costs

and deny its request to stay this action pending MetTel’s payment of any costs

awarded.

Dated: July 31, 2020                       K&L GATES LLP

                                           /s/ Steven L. Caponi
                                           Steven L. Caponi (No. 3484)
                                           Matthew B. Goeller (No. 6283)
                                           600 N. King St., Suite 901
                                           Wilmington, DE 19801
                                           Tel: (302) 416-7000


                                          6
Case 1:20-cv-00857-CFC Document 46 Filed 07/31/20 Page 7 of 7 PageID #: 1143




                                      steven.caponi@klgates.com
                                      matthew.goeller@klgates.com

                                      Attorneys for Plaintiff




                                     7
